DETAILED ACTION
This Office Action is in response to the application 16,530381 filed on 08/02/2019.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 have been examined and are pending in this application. Claims 1 and 10 are independent.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-18 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-14, respectively, of Application No. 16/520,059 in view Tatourian et al (“Tatourian,” US 2016/082556, published on 06/23/2016).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the reference claims.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
The following claims are presented side by side for comparison. The comparison shows how the method claim 1 of the instant application is anticipated by the reference claims 14. While the instant claim 1 recites a significant limitation “Fixed User Data,” the specification and the refined limitation in the claim defined the scope of the Fixed User Data to be a string consist of a user personal identity information. On the other hand claim 14 of the reference application 16/520,059 uses the term ‘Digital signature” the specification and the refined limitation in the claim defined the scope of the Digital Signature to be a string consist of a user personal identity information. Therefore, the Digital Signature and the Fixed User Data are equivalent in light of the disclosure and interchangeable. Some of other limitations which recite a bit different terms are also equivalent in terms of scope of the limitation, the functions they performed, and the solutions they provide.  Similarly, other claims are also similar alone or in combination, respectively.
Claims of the reference does not does not explicitly teach a method for marking and tracking a user's data and content on a network; setting a compliance level for the user's data and content corresponding to one or more domains on the network; accessing one or more domains on the network; and attaching trackable code corresponding to the set compliance level to the user's data and content on the one or more domains on the network.
However, in an analogous art, Tatourian teaches a method for marking and tracking a user's data and content on a network setting a compliance level for the user's data and content corresponding to one or more domains on the network; accessing one or more domains on the network (Tatourian: pars 0019-0021, a technique where a risk of sharing the content [i.e. user data and content] with other people may be determined. Determine if the content is deemed appropriate to share online with the other person based on the user's social behavior score and/or security risk score within the networking sites); and 
attaching trackable code corresponding to the set compliance level to the user's data and content on the one or more domains on the network (Tatourian: pars 0019-0021, A warning message is provided to the user if the content is inappropriate based on the user's social behavior score and/or security risk score within the networking sites).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tatourian with the method of the instant application claims for the benefit of providing a authentication system with a means for evaluating security risk of data/content sharing with in a network and making protective actions (Tatourian: pars 0019-0021). 

Instant Application 16/530,381
Reference Application 16/520,059
1. A method for marking and tracking a user's data and content on a network comprising the steps:
capturing user biometric data corresponding to motion, orientation or pressure sensor data that characterizes the user's use of the computing device;
capturing user's device pattern recognition data consisting of at least one of the following:
measured speed, timing or pressure of keystrokes made by the user entering one or more preselected strings of characters;
creating a dynamic key using at least one of the following:
the user's device log data, data representing the user's network text entries, data representing the user's network image entries, compressed user network data and or weighted activity dimensions wherein the weighted activity dimensions include at least one selected from the following:
the number of friends associated with the user, the number of followers associated with the user, the number of other users linked to 
total duration of network usage by the user or the user's device log file;
incorporating the biometric data and the pattern
recognition data with fixed user data into a personal key wherein the fixed user data is created using at least two selected from the following:
the user's full name, the user's mother's maiden name, the user's mother or father's city of birth, the user's city of birth, the user's date of birth, the user's day of birth and/or the user's birth gender;
encoding and sending the personal key to a security server;
decoding the personal key at the security server and
comparing the personal key to a secondary personal key;
determining if the personal key and the secondary personal key correspond, if and only if they correspond, combining the personal key and the secondary personal key to form a composite key;
using the composite key to retrieve the dynamic key from the security server;
encoding and sending the composite key and the dynamic key to the computing device with an authentication verification;
setting a compliance level for the user's data and content corresponding to one or more domains on the network;
accessing one or more domains on the network; and
attaching trackable code corresponding to the set compliance level to the user's data and content on the one or more domains on the network.

creating a digital signature using at least two selected from the following:
the user's full name, the user's mother's maiden name, the user's mother or father's city of birth, the user's city of birth, the user's date of birth, the user's day of birth and/or the user's birth gender;
capturing user biodynamic data corresponding to motion, orientation or pressure sensor data that characterizes the user's use of the computing device;
capturing user's device pattern recognition data consisting of at least one of the following:
measured speed, timing or pressure of keystrokes made by the user entering one or more preselected strings of characters;
creating a biodynamic key using the captured biodynamic data and device pattern recognition data;

creating a dynamic key using at least one of the following:
the user's device log data, data representing the user's network text entries, data representing the user's network image entries, compressed user network data and or weighted activity dimensions wherein the weighted activity dimensions include at least one selected from the following:
the number of friends associated with the user, the number of followers associated with the user, the
number of other users linked to the user, the number of network sites visited by the user, a total of time spent on one or more preselected sites by the user, a total of time spent on one or more preselected network pages by the user, a numerical representation of content uploaded to the network by the user, a number representing the frequency of network usage by the user, a number representing the total duration of network usage by the user or the user's device log file;
encoding and sending the personal key to a security server;
decoding the personal key at the security server and
comparing the personal key to a secondary personal key;
if the personal key and the secondary personal key
correspond, combine the personal key and the secondary personal key to form a composite key;
use the composite key to retrieve the dynamic key from the security server;
encode and send the composite key and the dynamic key to the computing device with an authentication verification; and






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Jonas (“Jonas,” US 2005/0060556, published on 05/17/2005), in view of Maes et al (“Maes,” US 6,016,476, patented on 01/18/2000), and further in view Tatourian et al (“Tatourian,” US 2016/082556, published on 06/23/2016).
As to claim 1, Jonas teaches a method for (Jonas: pars 0014-0015, 0022-0023, a system and method for authenticating user on a computing device, using  user data including user’s biometric information and user’s behavioral information) [ ] comprising the steps:
capturing user biometric data corresponding to motion, orientation or pressure sensor data that characterizes the user's use of the computing device (Jonas: pars 0006-0007, 0014-0015, for the enrolment process, collets and process user’s biometric information, such as facial scan, keystroke, fingerprint information);
capturing user's device pattern recognition data consisting of at least one of the following: measured speed, timing or pressure of keystrokes made by the user entering one or more preselected strings of characters (Jonas: pars 0006, 0015, a behavioral representation of the natural person (e.g., keystroke cadence));
creating a dynamic key (Jonas: pars 0014-0015, generate Enrollment Biometric Data, including behavioral representation, a separate biometric, or other representation of the natural person's authorization) using at least one of the following: the user's device log data, data representing the user's network text entries, data representing the user's network image entries, compressed user network data and or weighted activity dimensions wherein the weighted activity dimensions include at least one selected from the following: the number of friends associated with the user, the number of followers associated with the user, the number of other users linked to the user, the number of network sites visited by the user, a total of time spent on one or more preselected sites by the user, a total of time spent on one or more preselected network pages by the user, a numerical representation of content uploaded to the network by the user, a number representing the frequency of network usage by the user, a number representing the total duration of network usage by the user or the user's device log file (Jonas: pars 0014-0015, 0025 creates a combine data that identifies a natural person in the network that the person is enrolled in. A frequent flyer number is used to identify primary key in the trusted traveler program);
incorporating the biometric data and the pattern recognition data with [ ] user data into a personal key (Jonas: pars 0014-0015, for an enrolment process, uses natural person's identity information. Creates personal key for a natural person using one or more biometric information of the person associated with the natural person's identity information);
encoding and sending the personal key to a security server (Jonas: pars 0014-0015, modifying, skewing or coating [i.e. encoding] the processed enrolment data); decoding the personal key at the security server and
comparing the personal key to a secondary personal key; determining if the personal key and the secondary personal key correspond, if and only if they correspond, combining the personal key and the secondary personal key to form a composite key; using the composite key to retrieve the dynamic key from the security server; encoding and sending the composite key and the dynamic key to the computing device with an authentication verification (Jonas: pars 0022-0025, at the authentication part of the process, the system takes the second set of personal information and biometric data of a person who is wants to be authenticated, and the system process the information to create the necessary data as created at the enrolment process, and compare the produced data with the enrolment data stored in the repository and positively authenticate the person if both data match).
While Jonas teaches of user's security and identity verification using biometric data and creating the digital signature, as addressed above, Jonas does not explicitly teach incorporating of fixed user data, wherein the fixed user data is created using at least two selected from the following: the user's full name, the user's mother's maiden name, the user's mother or father's city of birth, the user's city of birth, the user's date of birth, the user's day of birth and/or the user's birth gender.
(Maes: col 2, lines 31-49, col 7, lines 20-35, provides a biometric verification process of a user, where during enrolment process a user account is created for secure transaction access using user’s personal information such as the user's social security number, address, maiden name and date of birth).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Maes with the method/system of Jonas for the benefit of providing a user with a means for creating a user account with a access provider or server using personal information that are associated with biometric information and stored in server for user access verification process (Maes: col 2, lines 31-49, col 7, lines 20-35). 
While Jonas and Maes teach of user's security and identity verification using biometric data and creating the digital signature using user’s personal data, as addressed above, Jonas or Maes does not explicitly teach a method for marking and tracking a user's data and content on a network; setting a compliance level for the user's data and content corresponding to one or more domains on the network; accessing one or more domains on the network; and attaching trackable code corresponding to the set compliance level to the user's data and content on the one or more domains on the network.
(Tatourian: pars 0019-0021, a technique where a risk of sharing the content [i.e. user data and content] with other people may be determined. Determine if the content is deemed appropriate to share online with the other person based on the user's social behavior score and/or security risk score within the networking sites); and 
attaching trackable code corresponding to the set compliance level to the user's data and content on the one or more domains on the network (Tatourian: pars 0019-0021, A warning message is provided to the user if the content is inappropriate based on the user's social behavior score and/or security risk score within the networking sites).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tatourian with the method/system of Jonas for the benefit of providing a authentication system with a means for evaluating security risk of data/content sharing with in a network and making protective actions (Tatourian: pars 0019-0021). 
As to claim 2, the combination of Jonas, Maes and Tatourian teaches the method of claim 1 
Tatourian further teaches wherein the trackable code is an active agent (Tatourian: pars 0014-0016, 0019-0020; Fig 2, the risk scores are formulated and risk status are maintained by an agent that actively monitor user’s activity).
As to claim 3, the combination of Jonas, Maes and Tatourian teaches the method of claim 1 
Tatourian further teaches wherein the trackable code is passive code (Tatourian: pars 0014-0016, 0024-0025, the risk scores are formulated and risk status are maintained).
As to claim 4, the combination of Jonas, Maes and Tatourian teaches the method of claim 1 
Tatourian further teaches wherein the trackable code is a data type (Tatourian: pars 0014-0016, 0024-0025, the risk scores are formulated as high-risk, low-risk and risk status are maintained).
As to claim 5, the combination of Jonas, Maes and Tatourian teaches the method of claim 1 
Tatourian further teaches wherein the trackable code is metadata (Tatourian: pars 0014-0016, 0024-0025, 0028, the risk scores are formulated as high-risk, low-risk. The risk assessment module flags a communication by providing labels that alert the user as to the communication).
As to claim 6, the combination of Jonas, Maes and Tatourian teaches the method of claim 1
Tatourian further teaches wherein the trackable code is embedded data (Tatourian: pars 0014-0016, 0024-0025, 0028, the risk scores are formulated as high-risk, low-risk. The risk assessment module flags a communication by providing labels that alert the user as to the communication).
As to claim 7, the combination of Jonas, Maes and Tatourian teaches the method of claim 1,
Jonas further teaches further comprising the steps: recording user data from the user's use of the network (Jonas: pars 0014-0015, 0022-0025, collets one or more biometric information of the person associated with the natural person's identity information for enrolment. The enrolment data stored in the repository).
As to claim 8, the combination of Jonas, Maes and Tatourian teaches the method of claim 1,
Jonas further teaches wherein if the personal key and the secondary personal key do not correspond, the user is prevented from setting a compliance level for the user's data and content and accessing one or more domains on the network.
As to claim 9, the combination of Jonas, Maes and Tatourian teaches the method of claim 7,
Jonas further teaches wherein the user data is one of more selected from the following: user's identity, uniform resource locaters visited, content viewed, user personal characteristics, text content uploaded by the user, documents uploaded by the user, video uploaded by the user, audio uploaded by the user, photographs uploaded by the user or any content created by the user online (Jonas: pars 0014-0015, uses one or more biometric information of the person associated with the natural person's identity information).
Claims 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Jonas (“Jonas,” US 2005/0060556, published on 05/17/2005), in view of Tatourian et al (“Tatourian,” US 2016/082556, published on 06/23/2016).
As to claim 10, Jonas teaches a method for [ ] corresponding an identity verification of the user (Jonas: pars 0014-0015, 0022-0023, a system and method for authenticating user on a computing device, using  user data including user’s biometric information and user’s behavioral information) comprising the steps:
verifying the user's identity (Jonas: pars 0006-0007, 0014-0015, 0022-0025, at the enrolment process, collets and process user’s biometric information, such as facial scan, keystroke, fingerprint information. At the authentication part of the process, the system takes the second set of personal information and biometric data of a person who is wants to be authenticated, and the system process the information to create the necessary data as created at the enrolment process, and compare the produced data with the enrolment data stored in the repository and positively authenticate the person if both data match).
While Jonas teaches of user's security and identity verification using biometric data and creating the digital signature, as addressed above, Jonas does not explicitly teach a method for marking and tracking a user's data and content on a network; setting a compliance level for the user's data and content corresponding to one or more domains on the network; accessing one or more domains on the network corresponding to the user's identity; and attaching trackable code corresponding to the set compliance level to the user's data and content on the one or more domains on the network.
However, in an analogous art, Tatourian teaches method for marking and tracking a user's data and content on a network; setting a compliance level for the user's data and content corresponding to one or more domains on the network; accessing one or more domains on the network corresponding to the user's identity (Tatourian: pars 0019-0021, a technique where a risk of sharing the content [i.e. user data and content] with other people may be determined. Determine if the content is deemed appropriate to share online with the other person based on the user's social behavior score and/or security risk score within the networking sites); and
attaching trackable code corresponding to the set compliance level to the user's data and content on the one or more domains on the network (Tatourian: pars 0019-0021, A warning message is provided to the user if the content is inappropriate based on the user's social behavior score and/or security risk score within the networking sites).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tatourian with the method/system of Jonas for the benefit of providing a authentication system with a means for evaluating security risk of data/content sharing with in a network and making protective actions (Tatourian: pars 0019-0021).
As to claim 11, the combination of Jonas and Tatourian teaches the method of claim 10 
Tatourian further teaches wherein the trackable code is an active agent (Tatourian: pars 0014-0016, 0019-0020; Fig 2, the risk scores are formulated and risk status are maintained by an agent that actively monitor user’s activity).
As to claim 12, the combination of Jonas and Tatourian teaches the method of claim 10 
Tatourian further teaches wherein the trackable code is passive code (Tatourian: pars 0014-0016, 0024-0025, the risk scores are formulated and risk status are maintained).
As to claim 13, the combination of Jonas and Tatourian teaches the method of claim 10 
Tatourian further teaches wherein the trackable code is a data type (Tatourian: pars 0014-0016, 0024-0025, 0028, the risk scores are formulated as high-risk, low-risk. The risk assessment module flags a communication by providing labels that alert the user as to the communication).
As to claim 14, the combination of Jonas and Tatourian teaches the method of claim 10 
Tatourian further teaches wherein the trackable code is metadata (Tatourian: pars 0014-0016, 0024-0025, 0028, the risk scores are formulated as high-risk, low-risk. The risk assessment module flags a communication by providing labels that alert the user as to the communication).
As to claim 15, the combination of Jonas and Tatourian teaches the method of claim 10 
Tatourian further teaches wherein the trackable code is embedded data (Tatourian: pars 0014-0016, 0024-0025, 0028, the risk scores are formulated as high-risk, low-risk. The risk assessment module flags a communication by providing labels that alert the user as to the communication).
As to claim 16, the combination of Jonas and Tatourian teaches the method of claim 10 
Jonas further teaches further comprising the steps: recording user data from the user's use of the network (Jonas: pars 0014-0015, 0022-0025, collets one or more biometric information of the person associated with the natural person's identity information for enrolment. The enrolment data stored in the repository).
As to claim 17, the combination of Jonas and Tatourian teaches the method of claim 16 
Jonas further teaches wherein the user data is one of more selected from the following: user's identity, uniform resource locaters visited, content viewed, user personal characteristics, text content uploaded by the user, documents uploaded by the user, video uploaded by the user, audio uploaded by the user, photographs uploaded by the user or any content created by the user online (Jonas: pars 0014-0015, uses one or more biometric information of the person associated with the natural person's identity information).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Jonas (“Jonas,” US 2005/0060556, published on 05/17/2005), in view of Tatourian et al (“Tatourian,” US 2016/082556, published on 06/23/2016), and in view of Maes et al (“Maes,” US 6,016,476, patented on 01/18/2000).
As to claim 18, the combination of Jonas and Tatourian teaches the method of claim 10,
Jonas further teaches wherein the step of verifying the user's identity comprises the steps: capturing user biometric data corresponding to motion, orientation or pressure sensor data that characterizes the user's use of the computing device (Jonas: pars 0006-0007, 0014-0015, for the enrolment process, collets and process user’s biometric information, such as facial scan, keystroke, fingerprint information);
(Jonas: pars 0006, 0015, a behavioral representation of the natural person (e.g., keystroke cadence));
creating a dynamic key (Jonas: pars 0014-0015, generate Enrollment Biometric Data, including behavioral representation, a separate biometric, or other representation of the natural person's authorization) using at least one of the following: the user's device log data, data representing the user's network text entries, data representing the user's network image entries, compressed user network data and or weighted activity dimensions wherein the weighted activity dimensions include at least one selected from the following: the number of friends associated with the user, the number of followers associated with the user, the number of other users linked to the user, the number of network sites visited by the user, a total of time spent on one or more preselected sites by the user, a total of time spent on one or more preselected network pages by the user, a numerical representation of content uploaded to the network by the user, a number representing the frequency of network usage by the user, a number representing the total duration of network usage by the user or the user's device log file (Jonas: pars 0014-0015, 0025 creates a combine data that identifies a natural person in the network that the person is enrolled in. A frequent flyer number is used to identify primary key in the trusted traveler program);
incorporating the biometric data and the pattern recognition data with [ ] user data into a personal key (Jonas: pars 0014-0015, for an enrolment process, uses natural person's identity information. Creates personal key for a natural person using one or more biometric information of the person associated with the natural person's identity information);
encoding and sending the personal key to a security server (Jonas: pars 0014-0015, modifying, skewing or coating [i.e. encoding] the processed enrolment data);
decoding the personal key at the security server and comparing the personal key to a secondary personal key; determining if the personal key and the secondary personal key correspond, if and only if they correspond, combining the personal key and the secondary personal key to form a composite key; using the composite key to retrieve the dynamic key from the security server; and encoding and sending the composite key and the dynamic key to the computing device with an authentication verification (Jonas: pars 0022-0025, at the authentication part of the process, the system takes the second set of  personal information and biometric data of a person who is wants to be authenticated, and the system process the information to create the necessary data as created at the enrolment process, and compare the produced data with the enrolment data stored in the repository and positively authenticate the person if both data match).
While Jonas teaches of user's security and identity verification using biometric data and Tatourian teaches marking and tracking, as addressed above, Jonas or Tatourian does not explicitly teach [incorporating] fixed user data, wherein the fixed user data is created using at least two selected from the following: the user's full name, the user's mother's maiden name, the user's mother or father's city of birth, the user's city of birth, the user's date of birth, the user's day of birth and/or the user's birth gender.
However, in an analogous art, Maes teaches incorporating] fixed user data, wherein the fixed user data is created using at least two selected from the following: the  (Maes: col 2, lines 31-49, col 7, lines 20-35, provides a biometric verification process of a user, where during enrolment process a user account is created for secure transaction access using user’s personal information such as the user's social security number, address, maiden name and date of birth).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Maes with the method of Jonas and Tatourian for the benefit of providing a user with a means for creating a user account with a access provider or server using personal information that are associated with biometric information and stored in server for user access verification process (Maes: col 2, lines 31-49, col 7, lines 20-35). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jahangir Kabir whose telephone number is (571) 270-3355.  The examiner can normally be reached on 9:00- 5:00 Mon-Thu.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571) 270-5002.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 

/JAHANGIR KABIR/             Primary Examiner, Art Unit 2439